Major, J.
The Queensbridge Realty Corp., the defendant in the above Supreme Court action, moves this court for leave to file a “ claim over ” against the State of New York so as to consolidate the above actions, and to amend its answer to assert a cross complaint against the State.
The Court of Claims is without jurisdiction to grant the relief requested. (Braun v. State of New York, 203 Misc. 563 ; Town of Cortlandt v. State of New York, 51 N. Y. S. 2d 802.)
Motion denied. Submit order accordingly.